EXCLUSIVE PURCHASE AGREEMENT





This agreement is made the 24th day of August 2004 by and between:



International Equity Partners, SA a corporation incorporated pursuant to the
laws of Mexico (hereinafter “IEP”)



OF THE FIRST PART



AND –





Transporter, Inc., a Nevada corporation (hereinafter “Transporter”)



OF THE SECOND PART






RECITALS



A.            IEP, a Mexican corporation is a company that is primarily engaged
in identifying, marketing, promotion, development, finance and sales of
technology worldwide.



B.            Transporter has developed a unique and economically competitive
secured conference technology, and has the proprietary technology necessary for
the construction and operation of these systems in a variety of sizes applicable
to most regions of the world.



C.            IEP is willing to finance, directly or indirectly, the
construction and trials of the technology and assign to Aero Marine Engine,
Inc., and Aero Marine consents to this assignment.



D.            The Parties of this agreement wish to enter into a purchase and
finance contract for the benefit of both Parties towards the continued
development and mass commercialization of Transporter technology.



E.             This agreement is assignable to Aero Marine Engine, Inc.,
(hereinafter “Aero Marine”).



F.             All of the above recitals are hereby made an integral part of
this Agreement and shall have substantive effect in interpreting the provisions
of this Agreement


TERMS AND CONDITIONS



WHEREAS, IEP represents that it possesses the skill, ability, and infrastructure
to finance, promote, develop and market Transporter technology as defined herein
in all countries of the world and where it is deemed to be to the mutual benefit
for Transporter and IEP, to enter into this Agreement upon the terms and
conditions set forth.



WHEREAS, Transporter represents that it is the sole owner of the said technology
and intellectual property and Craig Della Penna and Daniel H. Werner have full
authority to represent and sign on behalf of Transporter.  



NOW, THEREFORE, in consideration for the mutual covenants and promises herein
contained, the undersigned hereby agree to the following:



1.             Payment



a)             IEP will purchase all of the issued and outstanding stock of
Transporter for $3,000,000.00, of which $100,000.00 will be paid in 60 days and
$900,000.00 in intervals over 24 months pursuant to agreement of the parties.

b)            Craig Della Penna and Daniel H. Werner will receive one million
shares in Aero Marine Engine, Inc. a Nevada corporation as part of the purchase
price above.  The Aero Marine stock is guaranteed to be worth at least $2.00 per
share at the time the restriction is removed.  To the extent that the value of
the shares sold and retained are such that at the end of 2 years there is less
than $2,000,000.00 in stock value, additional stock to make up the difference
will be issued to Transporter. 



c)  Craig Della Penna and Daniel H. Werner will receive a royalty on the
Intellectual Property equal to 5% of all the gross sales exclusive of NATO
military purchasers.



d)            Transporter will have control of design and production of its
products and IEP, or its successor, will enter into an agreement with the
principals of Transporter for a mutually approved operating and developing
budget.  Pending that time, IEP or its successor, will provide the sum of
$15,000.00 by September 10, 2004, and the sum of $85,000.00 by October 10, 2004,
as a 60-day continuity budget.



e)             This is an exclusive purchase and finance agreement for the
technology and its modifications and improvements.



f)             Upon the acquisition of IEP rights, Aero Marine shall undertake
to work jointly and diligently for the greatest good and profitability of
Transporter and the Aero Marine.  



g)            IEP and the Aero Marine are granted the right to seek contracts in
all areas and applications of the technology of Transporter.         



2.             Intellectual Property



IEP has been informed by Transporter and IEP hereby acknowledges that
Transporter is the sole owner of the proprietary technology, new patents in
progress, including the trade name rights, names, marks and graphic designs
(collectively, the “Intellectual Property”), the products, technology and 
process of which are valuable assets of Transporter.  IEP further acknowledges
that such Intellectual Property shall transfer ownership and control from
Transporter and that the Aero Marine shall acquire all rights, titles, or
interests in the Intellectual Property.



3.             Confidentiality: Non-disclosure



a)             The Parties will not at any time, or in any fashion, form or
manner, either directly or indirectly, divulge, disclose or communicate to any
person, firm or corporation in any manner whatsoever, any information of any
kind, nature or description concerning any matters affecting or relating to the
business of the other Party, including without limiting the generality of
foregoing the names of any of its customers, the prices it obtains or has
obtained or at which it sells or has sold its products or at which it buys or
has bought materials, components or other supplies, the methods or processes of
production or manufacture of its products or any other information of, about, or
concerning the business of the other Party, its relations with its employees,
and its manner of operation, its plans, or other data of any kind, nature or
description, the Parties hereby stipulating that as between them the same are
important material, confidential and are trade secrets and gravely affect the
effective and successful conduct of the business of the other Party and its
goodwill, and that any breach of the terms of this section is a material breach
hereof.



b)            During and after the Term of this Agreement, not to take, without
the written consent of the other Party, any notes, reports, calculations, plans,
models, sales data, papers, drawings, documents, contracts, customer and
supplier lists, diaries, phone information, trade secrets, research data,
production processes, product specifications, blueprints, correspondence,
memoranda, or other written records or materials belonging to the other Party or
in its possession.  Both Parties also covenant and warrant not to take any
computer diskettes, magnetic tapes or other storage media in any tangible form
containing such information.  Upon termination of this Agreement, each Party
shall immediately deliver all the materials described in this paragraph to the
other Party.



c)             Injunction: Each Party agrees that it would be difficult to
measure the damage to the other Party from any breach by either Party of this
section, and that monetary damages are an inadequate remedy for such breach. 
Accordingly, each Party agrees that if the other Party shall breach the terms of
this section, the non-breaching Party shall be entitled, in addition to all
other remedies it may have at law or in equity, to an injunction or other
appropriate orders to restrain such breach without showing or proving any actual
damage sustained by the breaching Party.



4.             Termination



a)             Either Party may terminate this Agreement until all obligations,
including financial, have been fulfilled, only after the occurrence of any of
the following events, upon written notice to the other Party allowing for twenty
(20) days to cure the breach:



i)              The other Party’s failure to perform any of its obligations
secured by this Agreement.

ii)             IEP’s or Transporter’s falsification of any records or reports
provided to each other;

iii)            IEP’s or Transporter’s failure to act in good faith and in a
commercially reasonable manner in connection with its obligations under this
Agreement;

iv)           IEP’s or Transporter’s loss through failure to renew or because of
suspension, cancellation or revocation for a period of fifteen (15) days or
more, of any federal, state, provincial or local license required by law and
necessary in carrying out the provisions of this Agreement;

v)            By mutual consent of both Parties.



b)            In the event of termination, the Parties may still assert any
other remedies against the other that they would have had in the event of a
breach of this Agreement.



c)             After the expiration of this Agreement, or termination of this
Agreement in accordance with Section 6, neither Party shall have any other
rights or obligations in respect of each other except that any such explanation
or termination shall be without prejudice to the rights and obligations of the
Parties in respect to the plants constructed prior to termination.

5.             Binding Effect



Except as otherwise expressly provided in this Agreement, the Agreement shall be
binding upon and shall inure to the benefit of the Parties to the Agreement and
their heirs, personal representatives, successors and assigns.  Each Party to
this Agreement covenants that he will execute such reasonable documents and
perform such reasonable acts as may be required from time to time to carry out
the terms and conditions of this Agreement.



6.             Governing Law



This Agreement shall be governed by and interpreted by the laws of Oregon.



7.             Notices



All notices provided for by this Agreement shall be made in writing by
delivering personally or by mailing of such notice to the parties hereon,
registered or certified mail, postage prepaid, at the following addresses or at
such other addresses designated in writing by one Party to the other:



If to Transporter:                      Craig Della Penna and Daniel H. Werner
                                                14054 SE Summerfield Loop
                                                Clackamas, OR 97015



If to IEP:                                 Mr. Samuel Higgins
                                               Al Diego Rivera, #2532
                                               Col Rio Tijuana Zona Urbana 1 AE
                                               Tijuana, Baja Cal. Mexico CP
22320



8.             Attorney’s Fees



In the event an action shall be brought by any party hereto to enforce the terms
referred to in this Agreement, or any controversy arising therefrom, the
prevailing Party in each suit shall be entitled to the payment of reasonable
attorney’s fees and costs, including travel, which shall be fixed by the court
or the arbitrator.



9.             Remedies



The Parties hereto agree and acknowledge that the obligations of the Parties
described in this Agreement herein are of a unique and special nature and that
the aggrieved Party will not have an adequate remedy at law in the event of
failure of a Party to abide by such terms and conditions nor will money damages
adequately compensate for such injury.  It is therefore, agreed between the
Parties that for any violation by the other Party of the terms and conditions of
this Agreement, a restraining order or an injunction may be issued or a decree
of specific performance be ordered by court of equity, in addition to any other
right or remedies which the Parties may have at law.



10.          Subject Headings



The subject headings of the paragraphs and subparagraphs of this Agreement are
included solely for the purpose of convenience only, and shall not affect the
construction or interpretation of any of the provisions of this Agreement.



11.          Amendments



No supplemental, modification or amendment of this Agreement shall be binding
unless executed by the Parties hereto.



12.          Entire Agreement and Waiver



This Agreement contains the entire Agreement between the Parties hereto, and
supersedes all prior and contemporaneous agreements, arrangements, negotiations
and understandings between the Parties relating to the subject matter hereof. 
There are not other understandings, statements, promises or inducements, oral or
otherwise, contrary to the terms of this Agreement.  There are no
representations, covenants or conditions, expressed or implied, whether by
statute or otherwise, other than as set forth herein by any party hereto.  No
supplement, modification or termination of any term or condition shall be
binding unless executed in writing by the Parties to be bound thereby.  No
waiver of any term, provision or condition of this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be or shall
constitute a continuing waiver, and no waiver shall be binding unless executed
in writing by the Party making the waiver.



13.          Representation of Authority to Execute Agreement



Each Party to this Agreement represents that it has full power and authority to
execute this Agreement and that the execution of this Agreement is not contrary
to any existing security agreement or obligation of the undersigned.



14.          Copies



This Agreement may be executed under one or more copies, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. A facsimile copy shall deemed as an original with full strength and
legally binding.



15.          Additional Documents

Both Parties agree to execute any additional documents or agreements
contemplated by this Agreement or required hereunder.



16.          Time is of the Essence



Time is of the essence in this agreement.



17.          Review by Attorney



                Transporter’s acceptance is subject to review by their attorney.



IN WITNESS WHEREOF, the Parties hereto have entered into and caused this
Agreement to be executed by persons duly authorized



Transporter         
                                                                International
Equity Partners, SA





By/s/ Craig Della Penna                                                        
By/s/Samuel J. Higgins                                                      
         Craig Della Penna                                                
                Samuel J. Higgins



Dated: August 24, 2004                                                         
Dated: August 24, 2004




TRANSPORTER                                                                         
AERO MARINE ENGINE, INC.



By:/s/Daniel H, Werner                                                        
By:/s/Benjamin Langford                                                     
        Daniel H. Werner                                                
                 Benjamin Langford



Dated:  August 24, 2004                                                       
Dated: August 24, 2004

 